Grice, Justice,
dissenting. What is stated and ruled in Division 1 represents the views of the majority and not my own. As I view the allegations of the plea to the jurisdiction, they were not sufficient and were properly stricken. Therefore, I respectfully dissent from Division 1 of the opinion.
The allegations of the plea show valid service of process since they recite that the defendant is a foreign corporation which, in qualifying to do business in this State, had designated a named person residing in Atlanta as its agent for the service of process issuing from the courts of this State, pursuant to Code Ann. § 22-1507 (Ga. L. 1946, p. 687), and that service of a second original petition and process, directed to the Sheriff of Fulton County, was served on such designated agent for service.
(a) The service was not invalid because made on the defendant’s designated agent for service in Fulton County, rather than on its officers at its place of business in Walker County.
The statute above referred to, Code Ann. § 22-1507, provides as follows: “Any foreign corporation,, not domesticated under the laws of this State [which] shall do business in this State or which shall do any act in the State while doing business herein which may subject it to liability to any person, and which does not maintain a place of business and agent in this State upon whom service may be perfected, shall be deemed to have consented that any summons, notice or process in connection with any action or proceeding in the courts of this State growing out of or based upon any business done in this State may be sufficiently served upon it by serving the same upon the Secretary of State of this State, unless said corporation shall designate and keep designated some person or persons who may be found and served *472with notice, summons or process in this State, as its agent or agents for such service, by a designation or designations to be filed, from time to time, in the office of said Secretary of State, giving the names of such agent or agents and the place or places in this State where such agent or agents may be found and served.”
The defendant corporation, having designated and kept designated such an agent for service, can not now assert that service on that agent, in reliance on its designation, is invalid. The purposes of service have been accomplished — the defendant has notice and a copy of the suit — and accomplished through its own selected agent rather than just any agent the plaintiff happened to find and serve. The defendant is not prejudiced in the least by such service.
The fact that this corporation now has a place of business in Walker County with officers upon whom service might be had does not render invalid the service upon the agent which it had designated and kept designated. Although the provisions of Code '§ 22-1101, as to service on corporations generally, have been held applicable to service on foreign corporations with a place of business or agent in this State, I know of no statute or decision which renders service under that section exclusive of any other method in the situation here. Code Ann. § 22-1507, supra, providing for the designated agent where a corporation has no place of business or agent in the State, does not prohibit service upon such agent where the corporation later does have a place of business or agent within the State.
The situation here is quite similar to that in Seminole County Bd. of Educ. v. American Ins. Co., 180 Ga. 661, supra, headnote 1, where this court held: “In a suit against a foreign insurance company, where the company has appointed a resident of this State as its attorney in fact upon whom service may be perfected as provided by statute, the plaintiff may adopt this method of service regai’dless of whether the company has an agent in the county in which the suit is filed.” Although that decision was based, in part, on statutes which related only to insurance corporations, the reasoning is sound and is applicable here. The court there said (p. 670): “Each mode of service would afford *473complete protection to the defendant, and it is difficult to perceive why the adoption of either method in preference to the other should be of any just importance to such party. On the. other hand, how might a plaintiff know with certainty who was or who was not an authorized local agent upon whom service might be perfected? A lack of information upon this question might result in delay, if not the ultimate defeat of a just cause of action. Manifestly, it was within the purpose of the legislature to remove the mere matter of service from hazards of this kind, by requiring each foreign insurance company desiring to transact business in this State to appoint in writing some person as its resident agent or attorney in fact upon whom service might be perfected. . . This was to make provision for a definite and certain method of service which could be adopted by any suitor without reference to existing laws. . . To say that the service provided thereby can be obtained only when it is shown that there is no local agent upon whom service can be made is to . . . misconceive the wise and beneficent purpose of the legislature in the passage of this law. .
(b) Nor was the.service upon the designated agent invalid upon the ground that since the petition contains no prayer for a second original, the issuance of a second original petition and process by the clerk was unauthorized.
From all that appears this service was made in accordance with the cumulative method of Code ,Ann. § 81-221 (Ga. L. 1945, p. 147), which provides that . . if the party to be served is not a resident of the county in which the action or proceeding is pending, he may be served in any other county in which he may be found by the sheriff of that county, or his deputies, delivering to said party such process, summons or notice, or by serving such party in any manner now provided by law. Whatever sheriff or deputy shall serve such process, summons, or notice may make the return of service upon the original or a second original. Upon the request of the party or his attorney desiring the service to be made, the clerk of the court in the county in which the action or proceeding is pending shall issue one or more second originals upon which such entries of service may be made and returned to the proper court. It *474shall be no objection to the service or the return that the process or summons was not directed to the officer making the service.”
These provisions for perfecting service upon a party residing in another county necessarily include service upon a corporate party’s designated agent so residing since a corporation may be served only through its agents.
It will be noted that this statute was enacted in 1945, subsequently to the decisions, such as First Nat. Bank of Charleston v. Dukes, 138 Ga. 66 (74 SE 789), holding that the authority for second originals was limited to cases where two or more defendants were joined in the same action and one of them resided in a county other than that where the suit was brought.
The trial court, in my view, properly held that the plea to the jurisdiction failed to set forth facts which authorized the relief sought and properly struck it.
I am authorized to state that Presiding Justice Head and Justice Almand join me in this dissent.